DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under Sidenstick et al (US 20760002408} in view of Sheffer at al (US 3578639) and further in view of Hirata et al (JPH 08143663) and Shimeno et al (US 20100018756)  maintained and therefore it is proper to make this rejection FINAL
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sidenstick et al (US 20760002408} in view of Sheffer at al (US 3578639) and further in view of Hirata et al UPH O8143663), cited in IDS and previous Office Action.

Amendments to claims 8-9, which relate to process of making the polyamideimide  are noted.
However, the claims above are process-by-product ones. 
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See Also In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983),  In re Brown, 459 F.2d 531,  535, 173 USPQ 685, 688 (CCPA 1972). 
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same polyamideimide from Sidenstick’s and Applicant’s processes, unless unexpected results are demonstrated.

3. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sidenstick et al in view of Sheffer et al and further in view of Hirata et al and further in view of Shimeno at al (US 20100018756), all cited in previous Office Action.
Sidenstick, Sheffer and Hirata do not teach PAI film preparation method,
Shimeno discloses a method for PAl film preparation, where the PAl solution cast onto a copper foil and dried at 100°C for 5 minutes and subjected to a stepwise thermal treatment in an inert oven in a nitrogen stream at 200° C. for 1 hour and then at 250° C for 1 hour (see 0092).
Note that Shimeno does not teach the exact conditions of film curing as they recited in amended claim 10. 
However, both Applicant and the Reference disclose two step heating, which leads to dry and fully cured composition. In Examiner’s opinion,  such adjustments can be made during a routine experimentation procedure.
In the instant case substitution of equivalent methods requires no express motivation, as long as the prior art recognizes equivalency, In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air products Co. 85 USPQ 328 (USSC 1950)

Therefore, it would have  been obvious to a person of ordinary skills in the art to use Applicant’s or Shimeno’s film curing methods to achieve the same result, unless unexpected data is demonstrated

The rejection can be found in the NON-FINAL office action mailed 2/11/2022 and is herein incorporated by reference. The rest of rejections under 35 USC 103 cited in the previous Office Action (i.e. rejections for claims 4-7 and 11-12) are withdrawn in view of claim amendments.


Allowable Subject Matter

4.	Claims 4-7 and 11-12 allowed.
The claims above are allowed in view of amendments made. In particular, Sidenstick et al. (US 2016/0002408) fails to teach the reaction between isocyanate and tribasic acid anhydride and/or tribasic acid halide, where reaction temperature is under 80C.
As a result, independent claims 4 and 5 and dependent claims 6-7 and 11-12 are allowed. 

Response to Arguments

5. 	Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding claims 8 and 9, the position is taken that in the case of such product-by-claims in order to distinct the Applicant’s product from Reference’s one a demonstration of unexpected results is required.
Applicant submits that Shimeno does not teach the exact conditions of film curing as they recited in amended claim 10.
However, the position is taken that both Applicant and the Reference disclose two step heating, which leads to dry and fully cured composition. In Examiner’s opinion,  such adjustments can be made during routine experimentation.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765